DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the correspondence filed on 07/01/2021. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/01/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Tessandori et al. (US 2017/0134103; Hereinafter “Tessandori”) in view of Ho et al. (US 2008/0153414; Hereinafter “Ho). However, none of Tessandori, nor Ho, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 12, 17, 21, and 25-27. For example, none of the cited prior art teaches or suggest the steps of “a method for a virtual transponder utilizing inband telemetry, the method comprising: transmitting receiving, by a hosted payload (HoP) operation center (HOC) host spacecraft operations center (SOC), encrypted hosted commands from a hosted payload (HoP) operation center (HOC) to a host spacecraft operations center (SOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle, wherein the encrypted host commands are encrypted utilizing a first communication security (COMSEC) variety and the encrypted hosted commands are encrypted utilizing a second COMSEC variety; decrypting, by a first communication security module on the vehicle, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module on the vehicle, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna encrypting, by the first communication security module, unencrypted host telemetry from the payload by utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry from the payload by utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter on the vehicle, the encrypted host telemetry to the host SOC; transmitting, by the payload antenna, the encrypted hosted telemetry to the HOC, via the hosted receiving antenna”, as recited in claim 1; the steps of “method for a virtual transponder utilizing inband telemetry, the method comprising: receiving, by a host spacecraft operations center (SOC), encrypted hosted commands from a hosted payload (HoP) operation center (HOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle, wherein the encrypted host commands are encrypted utilizing a first communication security (COMSEC) variety and the encrypted hosted commands are encrypted utilizing a second COMSEC variety; decrypting, by a first communication security module on the vehicle, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module on the vehicle, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry from the payload by utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry from the payload by utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by the payload antenna, the encrypted host telemetry to the host SOC, via the host receiving antenna; transmitting, by a hosted telemetry transmitter on the vehicle, the encrypted hosted telemetry to the host SOC; and transmitting, by the host SOC, the encrypted hosted telemetry to the HOC”, as recited in claim 12; the steps of “a method for a virtual transponder utilizing inband telemetry, the method comprising: receiving, by a host spacecraft operations center (SQC) encrypted hosted commands from a hosted payload (HoP) operation center (HOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle, wherein the encrypted host commands are encrypted utilizing a first communication security (COMSEC) variety and the encrypted hosted commands are encrypted utilizing a second COMSEC variety; decrypting, by a first communication security module on the vehicle, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module on the vehicle, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry from the payload by utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry from the payload by utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by the payload antenna, the encrypted host telemetry to the host SOC, via the host receiving antenna; transmitting, by the payload antenna, the encrypted hosted telemetry to the HOC, via the hosted receiving antenna”, as recited in claim 17; the steps of “a method for a virtual transponder utilizing inband telemetry, the method comprising: receiving, by a host spacecraft operations center (SOC). encrypted hosted commands from a hosted payload (HoP) operation center (HOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle; decrypting, by a first communication security module, the encrypted host commands utilizing a first communication security (COMSEC) variety to generate unencrypted host commands; decrypting, by a second communication security module, the encrypted hosted commands utilizing a second COMSEC variety to generate unencrypted hosted commands; reconfiguring the payload according to at least one of the unencrypted host commands the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; transmitting, by the payload antenna, the encrypted telemetry to the host SOC, via the host receiving antenna; transmitting, by the payload antenna, the encrypted telemetry to the HOC, via the hosted receiving antenna”, as recited in claim 21; the steps of “a method for a virtual transponder utilizing inband telemetry, the method comprising: receiving, by a host spacecraft operations center (SQC). encrypted hosted commands from a hosted payload (HoP) operation center (HOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle, wherein the encrypted host commands are encrypted utilizing a first communication security (COMSEC) variety and the encrypted hosted commands are encrypted utilizing a second COMSEC variety; decrypting, by a first communication security module on the vehicle, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; by a second communication security module on the vehicle, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry from the payload by utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry from the payload by utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by a host telemetry transmitter on the vehicle, the encrypted host telemetry to the host SOC; transmitting, by the payload antenna, the encrypted hosted telemetry to the host SOC, via the host receiving antenna; and transmitting, by the host SOC, the encrypted hosted telemetry to the HOC”, as recited in claim 25; the steps of “a method for a virtual transponder utilizing inband telemetry, the method comprising: receiving, by a host spacecraft operations center (SQC). encrypted hosted commands from a hosted payload (HoP) operation center (HOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle, wherein the encrypted host commands are encrypted utilizing a first communication security (COMSEC) variety and the encrypted hosted commands are encrypted utilizing a second COMSEC variety; decrypting, by a first communication security module on the vehicle, the encrypted host commands utilizing the first COMSEC variety to generate unencrypted host commands; decrypting, by a second communication security module on the vehicle, the encrypted hosted commands utilizing the second COMSEC variety to generate unencrypted hosted commands; reconfiguring a payload on the vehicle according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted host telemetry from the payload by utilizing the first COMSEC variety to generate encrypted host telemetry; encrypting, by the second communication security module, unencrypted hosted telemetry from the payload by utilizing the second COMSEC variety to generate encrypted hosted telemetry; transmitting, by the payload antenna, the encrypted host telemetry and the encrypted hosted telemetry to the host SOC, via the host receiving antenna; and transmitting, by the host SOC, the encrypted hosted telemetry to the HOC”, as recited in claim 26; and the steps of “a method for a virtual transponder utilizing inband telemetry, the method comprising: receiving, by a host spacecraft operations center (SQC). encrypted hosted commands from a hosted payload (HoP) operation center (HOC); transmitting, by the host SOC, encrypted host commands and the encrypted hosted commands to a vehicle; decrypting, by a first communication security module, the encrypted host commands utilizing a first communication security (COMSEC) variety to generate unencrypted host commands decrypting, by a second communication security module, the encrypted hosted commands utilizing a second COMSEC variety to generate unencrypted hosted commands; reconfiguring the payload according to at least one of the unencrypted host commands or the unencrypted hosted commands; transmitting, by a payload antenna on the vehicle, payload data to at least one of a host receiving antenna or a hosted receiving antenna; encrypting, by the first communication security module, unencrypted telemetry utilizing the first COMSEC variety to generate encrypted telemetry; transmitting, by the payload antenna, the encrypted telemetry to the host SOC, via the host receiving antenna; and transmitting, by the host SOC, the encrypted telemetry to the HOC”, as recited in claim 27.  As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437